Citation Nr: 1110071	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as a result of herbicide exposure.

2.  Entitlement to service connection for a liver transplant, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2006 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a hearing before a Veterans Law Judge to be held at the RO in January 2009.  The Veteran failed to report for the hearing.  As such, the Board considers his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d), (e).

In June 2009, the Board denied the Veteran's claims.  In that decision, the Board noted that service connection for exposure to Agent Orange had been previously denied in an August 1995 rating decision.  The Board then noted that the Veteran claimed service connection for hepatitis C as a result of such herbicide exposure.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, as the Veteran was indicated to have a current  diagnosis of hepatitis C, the Board found that the Veteran did not need to submit new and material evidence in order to for the Board to consider the merits of his claim.

The Veteran appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2010 Order, granted the parties' Joint Motion, vacating in part the Board's June 2009 decision and remanding the issues of entitlement to service connection for hepatitis C and a liver transplant for compliance with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2010 Order, the Court granted a Joint Motion in which the parties agreed that the issues of entitlement to service connection for hepatitis C and a liver transplant, to include as secondary to hepatitis C, must be remanded.  The Joint Motion specifically stated that the parties did not wish to disturb that part of the June 2009 Board decision that denied service connection for diabetes mellitus type II, to include as a result of herbicide exposure or as secondary to a liver transplant, and service connection for peripheral neuropathy, to include as secondary to diabetes mellitus type II.

In the Joint Motion, the parties agreed that the Board erred by not ensuring VA's duty to assist by not remanding this case for a VA examination and opinion.  Specifically, the parties to the Joint Motion noted that the Board found that a remand for examination or opinion was not necessary to decide the Veteran's claim and that the Veteran had not identified any specific risk factors associated with hepatitis C.  The Board indicated that the only risk factor that the Veteran identified was dirty conditions in Vietnam.  The Board did not consider evidence which indicates that the Veteran engaged in sexual activity, which is considered a high risk factor for contracting hepatitis C.  The parties to the Joint Motion also noted that the Veteran's service treatment records indicated that the Veteran was seen in October 1971 and treated for gonorrhea while serving in Vietnam.  In January 1972, the Veteran was diagnosed with and treated for herpes following a serologic test for syphilis.  

Based on the foregoing, the parties to the Joint Motion agreed that a remand was required and that, upon remand, the Board should provide the Veteran with a VA medical examination and opinion to determine whether the Veteran's aforementioned risk factors caused his hepatitis.  The parties also noted that the outcome of this determination would then affect the claim of entitlement to service connection for a liver transplant, as secondary to hepatitis C.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to affording the Veteran with a VA examination, the Veteran should be afforded an opportunity to submit additional medical evidence in connection with his claims.  This should include updated records of the Veteran's treatment at the Tampa, VA Medical Center, dated since April 2009.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for hepatitis C or liver problems.  This should include records of the Veteran's treatment at the  Tampa, Florida, VA Medical Center, dated since April 2009.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  The RO/AMC should arrange for an appropriate VA examination for the purpose of determining whether the Veteran's current hepatitis C is related to his military service.    The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have Hepatitis C? 

(b)  If the examiner finds that the Veteran has Hepatitis C, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that this disorder had its onset during active duty, within one year of active duty, or whether such condition is otherwise related to the Veteran's military service.  The examiner should also give an opinion regarding whether hepatitis C was the cause of and/or directly led to the Veteran's liver transplant.  In this regard, the examiner is specifically requested to comment on the Veteran's (i) sexual activity in service, which is considered a high risk factor for contracting hepatitis C, and (ii) the Veteran's service treatment records dated in October 1971 indicating treatment gonorrhea while serving in Vietnam, and January 1972, indicating that the Veteran was diagnosed with and treated for herpes following a serologic test for syphilis.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


